Citation Nr: 0320657	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  92-54 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic condition 
manifested by loss of taste and smell.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from October 1965 to 
September 1967 and from November 1970 to October 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1991 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant's attempt to 
re-open his claim of entitlement to service connection for an 
acquired psychiatric disorder.  This appeal was certified to 
the Board by the San Juan, Puerto Rico, VARO.

In October 1992 and again in May 1998 the Board remanded the 
appellant's claim to the RO for additional development.  In 
September 2002 the Board found that new and material evidence 
had been submitted and re-opened the appellant's claim.

In May 1998 the Board referred to the RO the appellant's 
claims of entitlement to service connection for an eye 
disability, claimed as secondary to service-connected 
residuals of cerebral meningitis, and entitlement to an 
increased disability rating for cerebral meningitis.  These 
claims have not been addressed and are again referred to the 
RO for appropriate development.


REMAND

In September 2002, the Board undertook additional development 
of the appellant's claim pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit").  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Therefore, this case must be 
returned to the RO for initial consideration of the 
additional evidence and to obtain any additional evidence.  
Although the Board sincerely regrets the additional delay, 
the Federal Circuit has stated, "[E]ven though the 
amendments to § 19.9 may further the VA's stated objective of 
efficiency, striking the sensible balance between decreasing 
appeal processing times and the competing public policy of 
protecting an appellant's right to due process is a matter 
for Congress . . . ."  Id. at 1348 (emphasis added).).

The appellant was scheduled for VA examinations in July 2003.  
The appellant failed to report for these examinations.  The 
appellant's father did contact VA and indicated that the 
appellant had been residing in New York.  The appellant's 
father did not know if the appellant planned to return to 
Puerto Rico.  The appellant's father did not provide a 
current address for the appellant.  While VA has a duty to 
assist the veteran in the development of his claim, that duty 
is not "a one-way street."  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 
406 (1991).  The appellant has failed to keep VA apprised of 
his current address, has not appeared for VA examinations 
scheduled in July 2003, and has not responded to a December 
2002 request for a medical records release.

This case is REMANDED for the following:

The RO should readjudicate the 
appellant's claims in light of the 
evidence received since the May 2002 
Supplemental Statement of the Case 
(SSOC).  Thereafter, if any benefit on 
appeal remains denied, the appellant and 
his representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence, including letters from the 
Board dated on December 3, 2002, and June 
17, 2003, and a May 20, 2003 letter from 
the VA New Jersey Health Care System, and 
discussion of all pertinent regulations, 
including 38 C.F.R. § 3.655.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


